DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.

Status of Claims
Claims 1-10 are pending, with claims 1 and 5 currently amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamanaka (US PG-Pub No.: 2020/0225529 A1, hereinafter, “Yamanaka”), prior art of record.
Regarding claim 1, Yamanaka discloses a light-emitting device (10; see Yamanaka, FIGs. 1 and upside-down 2) comprising:
a first substrate (21, ¶ [0021]);
a light-emitting element (on a surface of 21 contacting 23, ¶ [0022]) arranged on the first substrate (21, ¶ [0027]);
a second substrate (30, FIG. 2 and ¶ [0021]) covering the light-emitting element (part of 20), wherein the second substrate (30) is a one-piece component (FIG. 2); and
a filling layer (24, FIG. 2) that bonds the second substrate (30) and the first substrate (on a surface of 21 contacting 23), wherein,
in plan view, a first side of an outer edge of the second substrate (30), a second side of the outer edge of the second substrate (30), and a third side of the outer edge of the second substrate (30) do not overlap with the first substrate (21, FIGs. 1 and 2; 30 is outside 20),
wherein the light-emitting element is disposed between the first substrate (21) and the second substrate (30, ¶ [0022]).
Regarding claim 2, Yamanaka discloses the light-emitting device according to claim 1, wherein the second substrate (30) includes a housing portion (30) that houses the light-emitting element (¶ [0022]), the housing portion (30) includes a wall portion corresponding to the first side, the second side, and the third side of the second substrate (30, FIGs. 1 and 2 and ¶ [0021]).

Regarding claim 3, Yamanaka discloses the light-emitting device according to claim 2, wherein the wall portion (30) extends along a thickness direction (up-down) of the first substrate (21), in plan view from the thickness direction (up-down), a lower end of the wall portion (30) is positioned on an opposite-side from a first surface (a surface of 21 contacting 23) of the first substrate (21), at which the light-emitting element is arranged (upside-down FIG. 2 and ¶¶ [0022] and [0027]).

Regarding claim 4, Yamanaka discloses the light-emitting device according to claim 3, wherein a distance in the thickness direction (up-down) between the lower end of the wall portion (30) and the first surface (a surface of 21 contacting 23) is greater than a thickness of the first substrate (21, FIG. 2).

Regarding claim 7, Yamanaka discloses an electronic apparatus comprising the light-emitting device according to claim 1 (see statement above regarding claim 1).

Regarding claim 8, Yamanaka discloses the light-emitting device according to claim 1, wherein the filling layer (24) is completely filled between the first substrate (21) and the second substrate (30, FIG. 2).
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISA (US PG-Pub No.: 2018/0204884 A1, hereinafter, “ISA”).
Regarding claim 10, ISA discloses a light-emitting device (300; see ISA, upside-down FIG. 15) comprising:
a first substrate (372, FIG. 15);
a light-emitting element (304, FIG. 15) arranged on the first substrate (371, FIG. 15);
a second substrate (371, FIG. 15) covering the light-emitting element (304); and
a filling layer (317, FIG. 15) that bonds the second substrate (371) and the first substrate (372), wherein,
in plan view, a first side of an outer edge of the second substrate (371), a second side of the outer edge of the second substrate (371), a third side of the outer edge of the second substrate (371), and a part of a fourth side of the outer edge of the second substrate (371) do not overlap with the first substrate (372, FIGs. 14 and 15), and another part of the fourth side of the outer edge of the second substrate (371) overlaps with the first substrate (FIG. 15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US PG-Pub No.: 2020/0225529 A1, hereinafter, “Yamanaka”), prior art of record, in view of Takabayashi (US PG-Pub No.: 2017/0068139, hereinafter, “Takabayashi”).
Regarding claim 5, Yamanaka discloses a light-emitting device (310; see Yamanaka, FIGs. 1 and upside-down 5) comprising:
a first substrate (50, FIG. 5);
a light-emitting element (on a surface of 21 contacting 23, ¶ [0022]) arranged on the first substrate (50, FIG. 5);
a second substrate (330, FIG. 5) covering the light-emitting element, wherein the second substrate (330) is a one-piece component (FIG. 5); and
a filling layer (24+15+12+13+16, FIG. 5) that bonds the second substrate (330) and the first substrate (50, FIG. 5), wherein,
the second substrate (330) includes a housing portion (330, FIG. 5) that houses the light-emitting element (FIG. 5 and ¶ [0022]),
the housing portion (330) includes a wall portion (FIGs. 1 and 5) corresponding to three sides of an outer edge of the second substrate (330) in plan view,
the wall portion (wall of 330) extends along a thickness direction (up-down) of the first substrate (50),
a lower end of the wall portion (wall of 330) is provided with a convex pattern (333, FIG. 5),
wherein the first substrate (50) is a one-piece component (FIG. 5).
Yamanaka is silent regarding a concave pattern that fits the convex pattern is provided at a surface of the first substrate at which the light-emitting element is arranged.
Takabayashi, however, discloses a light-emitting device (see Takabayashi, FIG. 4), wherein a convex pattern (30) fits and directly contacts a concave pattern (30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yamanaka’s convex pattern (30) directly contacting the first substrate 50 with a concave pattern at the surface at which the light-emitting is arranged, in order to minimize the fabrication process.

Regarding claim 6, Yamanaka in view of Takabayashi discloses the light-emitting device according to claim 5, wherein the concave pattern includes the same material as a material of the first substrate (50, Yamanaka’s FIG. 5).

Regarding claim 9, Yamanaka in view of Takabayashi discloses the light-emitting device according to claim 5, wherein the filling layer (24+15+12+13+16) is completely filled between the first substrate (50) and the second substrate (330, FIG. 5).

Response to Arguments
Applicant’s arguments with respect to claims 5 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding claim 1 filed on September 14, 2022 have been fully considered but they are not persuasive. Applicant alleged that Yamanaka fails to disclose that the light-emitting element is disposed between the first substrate and the second substrate (Remarks, page 6). Examiner respectfully disagrees. Yamanaka discloses in ¶ [0022] that the light-emitting element is disposed on a surface of 21 contacting 23; Therefore, is between the first substrate 21 and the second substrate 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892